Citation Nr: 1340992	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an August 19, 2009, rating decision which confirmed and continued the noncompensable evaluation for the Veteran's status-post right foot fourth metatarsal fracture, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Entitlement to an increased rating for status-post right foot fourth metatarsal fracture, currently evaluated as noncompensable.   

3.  Entitlement to service connection for right foot arthritis, including as secondary to the Veteran's service-connected status-post right foot fourth metatarsal fracture.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, dated in August 2009, and the VARO in Milwaukee, Wisconsin, dated in February 2010.  

In August 2012, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of this hearing has been associated with the Veteran's claims file.  
  
The issues of entitlement to an increased rating for status-post right foot fourth metatarsal fracture, currently evaluated as noncompensable, and entitlement to service connection for right foot arthritis, including as secondary to the Veteran's service-connected status-post right foot fourth metatarsal fracture, are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




FINDING OF FACT

An appeal of the August 2009 rating decision, which confirmed and continued the noncompensable rating assigned for the Veteran's status-post right foot fourth metatarsal fracture was timely initiated by a September 2009 notice of disagreement, and as such, the August 2009 rating decision is not final. 


CONCLUSION OF LAW

Insofar as the August 2009 rating decision never became final, the decision cannot be the subject of a claim for CUE, and as such, the appeal as to the issue of whether the August 2009 rating decision should be revised or reversed on the grounds of CUE is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the August 19, 2009, rating decision, which confirmed and continued the noncompensable rating assigned for his status-post right foot fourth metatarsal fracture, was clearly and unmistakably erroneous.  See September 2009 statement from the Veteran's representative. 

Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that appellant cannot raise CUE with respect to rating decision that is not final); see also 38 C.F.R. § 3.105(a) (2013) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c) (West 2002). 

In this case, as is discussed in more detail below, one month after the RO issued its August 2009 rating decision, the Veteran's representative initiated an appeal to the Board by submitting a statement that can be construed as a notice of disagreement (NOD) with the disability rating assigned for the Veteran's status-post right foot fourth metatarsal fracture, asserting that a higher 10 percent evaluation was warranted.  See September 2009 statement from the Veteran's representative; 38 C.F.R. § 20.201 (2013).  This statement also alleged CUE in the August 2009 rating decision.  However, insofar as the Veteran's representative submitted the September 2009 NOD within the one-year appeal period for the August 2009 rating decision, the August 2009 decision did not become final.  See 38 U.S.C. § 7105(c) (West 2002).   

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the RO's August 2009 rating decision.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c) (West 2002).  Therefore, the Board does not have jurisdiction to review the purported appeal for CUE in the August 2009 rating decision that confirmed and continued the noncompensable rating assigned for his status-post right foot fourth metatarsal fracture, and thus, this appeal must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal regarding whether the August 2009 rating decision, which confirmed and continued the noncompensable rating assigned for the Veteran's status-post right foot fourth metatarsal fracture, should be revised or reversed on the grounds of CUE is dismissed.



REMAND

The Veteran seeks entitlement to an increased rating for status-post right foot fourth metatarsal fracture, as well as entitlement to service connection for right foot arthritis, including as secondary to the Veteran's service-connected status-post right foot fourth metatarsal fracture.  Before the Board can adjudicate these claims, however, additional development is required.  

In regard to the Veteran's claim for entitlement to an increased rating for status-post right foot fourth metatarsal fracture, currently evaluated as noncompensable, the record reflects that this issue was first adjudicated in an August 2009 rating decision.  One month later, in September 2009, the Veteran's representative submitted a statement conveying dissatisfaction with the RO's August 2009 rating decision and requesting a review of this decision.  The Board finds that this statement constitutes a valid NOD to the August 2009 rating action.  See 38 C.F.R. § 20.201 (2013).  The Board also finds that the Veteran's September 2009 NOD was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2013).  Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case (SOC) in response to the September 2009 NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to service connection for right foot arthritis, including as secondary to the Veteran's service-connected status-post right foot fourth metatarsal fracture, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records associated with the claims file are from July 2009.  Therefore, all updated pertinent VA treatment records should be obtained.

Furthermore, it is unclear regarding whether the Veteran has arthritis of the right foot.  Specifically, October 2008 X-ray results indicate a radiographically normal foot without fracture, dislocation, or significant arthritis.  This finding appears to indicate that there is some arthritis in the right foot; however, on August 2009 VA examination, the examiner concluded that X-ray was normal and did not make a diagnosis of arthritis.  It is unclear from the record whether this conclusion was based on the October 2008 X-ray or on one taken at the time of the August 2009 VA examination.  Furthermore, a July 2009 VA podiatry note provides a diagnosis of osteoarthritis, tarsometatarsal joint, right greater than left.  It is unclear upon what this conclusion is based.  Additionally, this finding of arthritis appears to be limited to the tarsometatarsal joint, rather than a finding of arthritis in the entire right foot.  Another VA examination is therefore necessary to clarify whether the Veteran has arthritis in the right foot, and, if so, to obtain an etiology opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a Statement of the Case addressing his claim of entitlement to an increased rating for status-post right foot fourth metatarsal fracture, currently evaluated as noncompensable.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

2.  Obtain and associate with the claims file VA treatment records dated from July 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine whether he has arthritis of the right foot, and, if so, the etiology of that arthritis.  Any necessary testing, including X-rays, should be completed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolders) should be made available to and be reviewed by the examiner in conjunction with this request.  

In determining whether the Veteran has right foot arthritis, the examiner is asked to comment on the October 2008 X-ray findings, the August 2009 VA examination report, and the July 2009 VA podiatry note.  

If it is determined that the Veteran has right foot arthritis, the examiner should specifically respond to the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that right foot arthritis is related to any incident of military service, including an in-service injury to the right foot? 

B)  Is it at least as likely as not (a 50 percent probability or greater) that right foot arthritis is causally related to service-connected status-post right foot fourth metatarsal fracture?

C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot arthritis is aggravated beyond the normal course of the condition by service-connected status-post right foot fourth metatarsal fracture?   

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue(s) on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


